 LAWRENCE LIVERMORE NATIONAL SECURITY
, LLC 357 NLRB No. 23 
203
Lawrence Livermore National Security, LLC 
and 
Society of Professionals, Scientists, and Engi-
neers Local 11ŒUniversity Professional and 
Technical Employees (UPTE), Communications 

Workers of America (C
WA) Local 9119, AFLŒ
CIO.  
Case 32ŒCAŒ023902
 July 28, 2011 
DECISION AND ORDER 
BY MEMBERS 
BECKER, PEARCE
, AND 
HAYES
 On November 9, 2009, Administrative Law Judge 
Gerald A. Wacknov issued the attached decision.  The 
Union filed exceptions and a supporting brief, and the 
Respondent filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs, and has decided to 
affirm the judge™s rulings, findings, and conclusions only 

to the extent consistent with this Decision and Order. 
The judge ruled that the 
Respondent did not violate 
Section 8(a)(5) and (1) of the Act when it laid off nine 

employees represented by the Union on May 19, 2008.  
The judge concluded that the parties were not yet en-
gaged in negotiations for a collective-bargaining agree-

ment at the time of the layoff, and that the Respondent 
accordingly did not have to ba
rgain to an agreement or 
good-faith impasse before implementing the layoffs.  

Contrary to the judge, we find that the parties were in 
fact engaged in contract negotiations at the time of the 
layoff.  Therefore, we reverse. 
Lawrence Livermore Laboratory (the Laboratory) is a 
multiprogram national security facility owned by the 
Federal Government, and operated by the Respondent as 
the government™s contractor.  From the time it was estab-
lished in 1952 until October 1, 2007, it was operated and 

managed by the University of California.  In September 
2007, the Laboratory advised its employees that in 2008 
there would be work force re
structuring due to increased 
costs and reduced funding by the Department of Energy. 
On September 26, 2007, pursuant to a card check, the 
California Public Relations Board certified the Union as 

the collective-bargaining repr
esentative of the Laborato-
ry™s skilled crafts employees.
1  Six days later, on October 
                                                           
1 The unit, which consisted of about 140 employees, is defined as: 
All full-time and regular part-time sk
illed crafts employees, including:  
air conditioning, mechanics, boiler 
& pressure systems workers, car-
penters, electricians, heavy equipment mechanics, locksmiths, 
maintenance mechanics, painters, plumbers/fitters, riggers, sheet metal 

workers, trades helpers, and welders; excluding Laborer I, Laborer II, 
Machinists classifications, all other 900 Series classifications, all other 
1, the Respondent became th
e successor employer of the 
unit employees and, on October 7, the Union requested 
recognition based on the state certification.  The Re-
spondent declined on the ground that the Union™s certifi-

cation was not based on a secr
et-ballot election, and be-
cause there had been no hearing on the appropriateness 
of the unit.  In response, the Union filed unfair labor 

practice charges with the Board. 
Between October 1, 2007, and May 26, 2008,
2 the Re-
spondent implemented a three-
phase reduction in force 
(RIF), including both voluntary and involuntary layoffs.  
During the first phase, in January, the Respondent laid 
off 19 unit employees without bargaining with the Un-
ion.  The Union responded with additional unfair labor 
practice charges. 
On February 28, the Respondent and the Union entered 
into a non-Board settlement agreement resolving the 
charges.  The Respondent agreed to recognize and bar-

gain with the Union for an initial contract and to bargain 
about the effects of the Janu
ary layoffs.  The Respondent 
also agreed to bargain about 
both the decision and effects 
of any future layoffs. 
The parties first met to negotiate on March 4.  At that 
meeting, the Union presented a letter from Union Chief 

Negotiator James Wolford to Respondent Chief Negotia-
tor Robert Perko requesting information needed to for-
mulate wage, benefit and other contract proposals, as 

well as information concerning plans and projections for 
future layoffs.  At the Union™s suggestion, the parties 
agreed to bargain over the ef
fects of the January layoffs 
before turning to the initial contract terms.  Wolford tes-
tified that the Union wanted to address the layoffs first 
because of the ﬁimmediate harm
 to the 19 bargaining unit 
employees who were laid off in January,ﬂ to strengthen 
its image with employees who would be asked to ratify a 

contract, and to gain negotiating experience. 
Between March 4 and April 24, the Union made sever-
al additional requests for information relating to effects 

of the January layoff.  Several times during the course of 
bargaining, the Union, anticipating future layoffs, asked 
the Respondent to provide it with the names of and perti-

nent information about all unit employees designated for 
layoffs.  Perko replied that reducing the work force was a 
complex process and that the Respondent had no specific 

information to give.  Meanwhile, the Respondent contin-
ued with its RIF plan.  In a March 21 letter to the em-
ployees, the Respondent stated that voluntary separations 

had fallen short of the Respondent™s goal and that the 
                                                                                             
classifications, including all management, supervisory and confiden-
tial employees. 
2 All dates hereafter are in 2008,
 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 204 
Respondent was investigating the possibility of another 
involuntary layoff.
3 On April 24, Perko wrote Wolford announcing the 
need to lay off 10 to 15 more unit employees, ﬁstrictly in 

accordance with the inverse order of seniority.ﬂ  The 
letter further provided that the laid-off employees would 
receive at least 30 calendar days™ notice of layoff or pay 

in lieu of notice; the layoff notices would be issued the 
week of May 19; and any pr
eferential transfers and re-
calls would be according to 
the Respondent™s policies.  
Perko offered to meet to discuss the anticipated staff re-
duction and stated that the Respondent would consider 
ﬁany suggestions or concerns you wish to express or pro-
pose.ﬂ 
During this period of ongoing negotiations, both sides 
made proposals addressing, among other things, health 
and safety issues, relevant to both the effects of the Janu-
ary layoffs and initial contract bargaining.  No agreement 

was reached.  Wolford argued that the reduction in the 
unit created an unsafe enviro
nment for the remaining unit 
employees and for the general work force, including an 

increase in the likelihood of 
exposure to hazards.  In a 
May 1 letter to Perko, Wolford urged the Respondent to 
cancel the additional layoffs 
and agree to bargain about 
the health and safety effects 
of the layoffs that had al-
ready occurred. 
In a May 6 petition, 73 unit employees repeated Wol-
ford™s safety concerns and urged the Respondent to can-
cel the extra layoffs and bargain over the health and safe-
ty effects of the January layoff.  Perko replied that the 

Union™s health and safety proposals ﬁcould be advanced 
and considered anew when we bargain for a new con-
tract.ﬂ  Ultimately, one of the Union™s health and safety 
proposals was included in 
the collective-bargaining 
agreement. 
In a May 12 letter, Wolford requested, for the next 
bargaining session, a list of unit employees selected to be 
laid off, including the name, job title, current assignment, 

final rate of pay, date of hire, date of separation, home 
address, and phone number of each employee.  Wolford 
testified that the Union requested this information to de-

velop its bargaining position, specifically to determine 
whether the employees identified for layoff might be 
qualified for other unit or nonunit positions.  Wolford 

also testified that he needed the names to determine who 
among the laid-off employees would be willing to job-
share with willing employees who had not been laid off.  

On May 13, Perko replied that the Respondent was still 
                                                           
3 The Department of Energy approved that layoff plan on April 15, 
well after the February 28 settlement
 agreement in which the Respond-
ent agreed to bargain for an initial 
contract and about the decision and 
effects of any future layoffs. 
in the process of identifying th
e crafts to be reduced and 
the employees involved, and th
at as soon as the final 
review was complete he would provide the information. 
On May 19, Perko provided a list of nine unit employ-
ees selected for layoff.  Perk
o told Wolford that the em-
ployees were being notified that day and ﬁbecause he had 
concerns about safety and secu
rity that they were also 
being escorted off the site that day.ﬂ  Wolford testified 
that he received the list abou
t the same time the employ-
ees were escorted off the premises. 
In a letter that same day, Wolford protested that the 
layoffs were occurring without the Union having an op-
portunity to bargain about the decision or its implementa-
tion.  Wolford asked the Respondent to restore the status 
quo pending bargaining about alternatives to layoff, such 

as reduced hours and job sharing.  Wolford also asked 
that one of the Respondent™s fi
nancial officers be present 
at the bargaining to explain the budget considerations 

that led to the Respondent™s d
ecision to pro
ceed with the 
layoff. 
On May 22, Perko replied that the Respondent did not 
have its final list of employees to be laid off until shortly 
before it gave the list to the Union on May 19.  Perko 
stated that because he had previously told Wolford that 

the employees would be laid off in inverse order of sen-
iority within classifications, ﬁthe only uncertainty con-
cerned the number to be laid off and the classifications 

affected.ﬂ  Perko repeated that the Respondent was will-
ing to bargain about the layoff and its effects, but noted 
that the Union had not previously proposed alternatives 

and that any current proposal would ﬁseem[] entirely 
tacticalﬂ and inconsistent with the Union™s duty of good 
faith.  He rejected the Union™s request to reinstate the 
nine unit employees laid off on May 19. 
On July 10, the parties signed an agreement resolving 
effects bargaining over the January layoff.  This agree-
ment stated that it was a ﬁcomplete settlement of all is-
sues related to the effects bargaining over the release of 

flexible-term employees from the Skilled Crafts bargain-
ing unit in January 2008.ﬂ 
The complaint alleged that ﬁsince March 4, 2008, Re-
spondent and the Union have been engaged in negotia-
tions for an initial collective bargaining agreement,ﬂ and 
that the Respondent unlawfully laid off employees on 

May 19, 2008, ﬁwithout first bargaining with the Union 
to an overall good faith impasse.ﬂ  Contrary to the com-
plaint, the judge concluded that the parties had not com-

menced bargaining for an initial collective-bargaining 
agreement at the time of th
is layoff, and therefore the 
Respondent did not have to bargain to an overall impasse 

prior to implementing the layoffs. 
 LAWRENCE LIVERMORE NATIONAL SECURITY
, LLC 205
The judge based his analysis on his finding that the 
parties did not begin bargaining for an initial agreement 
until after July 10, the date that the effects bargaining 
was completed, and well after the May 19 layoff.  The 

judge found that at the outs
et of bargaining, the Union 
had requested, and the Respondent had agreed, to bifur-
cate the bargaining process 
by negotiating an agreement 
on the effects of the January layoffs before beginning 
initial contract bargaining.  The judge rejected the Gen-
eral Counsel™s theory that
, from the beginning, the par-
ties™ bargaining encompassed matters related to the ini-
tial agreement as well as the e
ffects of the January layoff, 
and that the Union did not un
equivocally agree to bifur-
cated negotiations.  The judge reasoned that, although the 
health and safety concerns the parties discussed might be 

relevant to both sets of bargaining, this overlap did not 
alter the parties™ clear understanding that they would 
bargain about the effects of th
e January layoff and, only 
after that was completed, the contract.  Nor did the judge 
find that the Union™s information requests, which en-
compassed matters relevant to contract bargaining, 

demonstrated that the parties were engaged in initial con-
tract bargaining as well as effects bargaining.  Because 
the judge concluded that the parties were not engaged in 

initial contract negotiations at the time of the May layoff, 
he found that 
Bottom Line Enterprises
, 302 NLRB 373 
(1991), enfd. mem. 15 F.3d 1087 (9th Cir. 1994), and 

RBE Electronics of S.D.
, 320 NLRB 80, 81 (1995), were 
inapposite, and dismissed the complaint. 
Under the unilateral change doctrine, an employer™s 
duty to bargain under the Act includes the obligation to 
refrain from changing its employees™ terms and condi-
tions of employment without first bargaining to impasse 
with the employees™ collective-bargaining representative 
concerning the contemplated changes.
4  During negotia-
tions for a collective-bargaining agreement, more specif-
ically, an employer may not unilaterally change any term 
or condition of employment without having bargained to 

impasse for the agreement as a whole.
5  The definitive 
statement of the modern rule appears in 
Bottom Line En-
terprises:  [W]hen, as here, the parties are engaged in negotiations 

[for a collective-bargaining agreement], an employer™s 

obligation to refrain from unilateral changes extends 
                                                           
4 NLRB v. Katz,
 369 U.S. 736, 743Œ747 (1962). 
5 E.I. Dupont de Nemours,
 355 NLRB 1098, 1098 (2010); 
Register-
Guard, 339 NLRB 353, 354 (2003); 
RBE Electronics of S.D.
, 320 
NLRB 80, 81 (1995); 
Bottom Line Enterprises
, 302 NLRB 373, 374 
(1991); see 
Litton Financial Printing Division v. NLRB,
 501 U.S. 190, 
198 (1991) (ﬁI]t is difficult to bargain if, during negotiations, an em-
ployer is free to alter the very term
s and conditions that are the subject 
of those negotiations.ﬂ). 
beyond the mere duty to give notice and an opportunity 
to bargain; it encompasses a duty to refrain from im-
plementation at all, unless and until an overall impasse 
has been reached on bargaining for the agreement as a 

whole.
6  It is undisputed that the parties in this case had not 
bargained to impasse concerning a collective-bargaining 
agreement as of the date of th
e layoff, and that the layoff 
constituted a unilateral change of terms and conditions of 

employment. The only issue in dispute is thus whether 
the parties were engaged in contract negotiations at the 
time of the layoff. 
The facts pertinent to that question are also undisput-
ed:  On February 28, the parties signed a settlement 

agreement pursuant to which the Respondent agreed to 
bargain in good faith with the Union over the terms of a 
new collective-bargaining ag
reement as well as the ef-
fects of prior layoffs and any decisions on future layoffs.  
On March 4, the parties held their first bargaining ses-
sion. At that initial session, they agreed to focus first on 

the effects of the January layoffs, and then to move to the 
initial contract terms.  Also at the initial session, the un-
ion presented a written request for information that it 

needed to formulate contract 
proposals. The first stage of 
bargaining, concerning the January layoffs, was still on-
going at the time that the Respondent announced the new 

layoffs on May 19. 
It is clear from these undi
sputed facts that the Re-
spondent and the Union were engaged in negotiations for 

an initial collective-bargaining agreement on May 19, the 
date of the layoff.  The negotiations had started on March 
4 with the discussion and agreement on ground rules and 
the Union™s request for information, and there is no con-
tention that they had concluded or reached impasse as of 

May 19.  That the ground rules provided for certain top-
ics to be discussed before others, does not alter the fact 
that contract negotiations had begun and had not con-

cluded.  Such a procedural
 agreement, without more, 
simply sets ﬁthe format for negotiationsﬂ and does not 
effectuate a waiver of any of the Union™s rights.
7  For 
example, in 
Central Maine Morning Sentinel
, the parties 
had ﬁagreed on ground rules under which bargaining 
over economic issues would be postponed until after 

noneconomic issues were resolved.ﬂ
 8  Before the parties 
had completed their discussions of noneconomic issues 
and started to discuss economic issues, the employer 

                                                           
6 302 NLRB at 374.  In 
Bottom Line, the Board recognized ﬁtwo lim-
ited exceptions to this general rule
.ﬂ Id. There is no contention that 
either exception applies in this case. 
7 Vico Products Co.
, 336 NLRB 583, 598Œ599 (2001), enfd. 333 
F.3d 198 (D.C. Cir. 2003). 
8 295 NLRB 376, 376 (1980). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 206 
unilaterally modified its established practice concerning 
annual wage increases.  In finding a violation, the Board 
explained that ﬁthe burden was on [the] Respondent to 
maintain the status quo and bargain about wage adjust-

ments at a time when that issue properly was on the ta-
ble.ﬂ
9 Also significant in this regard is the detailed request 
that the Union submitted to the Respondent at the March 
4 meeting for information needed to formulate initial 
contract proposals.  The request sought financial and 

budget documents as well as salary and benefit surveys, 
personnel policies and pension information.  It is well 
settled that ﬁa request for information is tantamount to a 
demand for bargaining,ﬂ
10 thus triggering an employer™s 
duty to refrain from unilaterally changing terms and con-

ditions of employment.  For example, in 
Crittenton Hos-
pital
, the union™s December 10 request for information 
commenced the bargaining pr
ocess and the employer™s 
January 1 benefit plan chan
ges were therefore unlaw-
ful.11  ﬁThe fact that the parties did not actually schedule 
dates for negotiations until [the following] May [did] not 

alter the Respondent™s duty to maintain the status quo 
until negotiations commenced and resulted in final 
agreement or impasse.ﬂ
12  Thus, in the present case, even 
if the parties had not actually started negotiations on 
March 4, the Union™s request for information relating to 
initial contract terms would have served to initiate the 

bargaining process for purposes of the Respondent™s ob-
ligation to refrain from modifying any terms or condi-
tions of employment until a complete agreement was 

reached or impasse was reached on the complete agree-
ment.
13 It is clear under 
Crittenton Hospital
 that if the Union 
had done nothing after serving the information requests, 
the layoffs would have been an unlawful unilateral 

change absent overall impasse.  The proper question then 
is whether by agreeing to bi
furcate the negotiations the 
Union clearly and unmistakably waived its then ongoing 

right to negotiate to overall impasse before the Respond-
ent was at liberty to make unilateral changes.  
Metropoli-tan Edison Co. v. NLRB
, 460 U.S. 693, 708 fn. 12 
(1983).  We think the answer to that question is no.  
There is absolutely no evid
ence of such a knowing waiv-
er in the agreement to discuss the prior layoffs before the 

                                                           
9 Id. at 379. 
10 Sterling-Salem Corp.,
 231 NLRB 336, 337 fn. 6 (1977); see 
Eldo-
rado, Inc
., 335 NLRB 952, 953Œ954 (2001). 
11 343 NLRB 717, 740 (2004). 
12 Ibid. 
13 Thus, the judge™s finding, quoted in the dissent, that it is ﬁcrystal 
clear . . . that the parties did not begin negotiations for an initial collec-
tive bargaining agreement until after Ju
ly 10,ﬂ rests on a legally errone-
ous definition of when negotiations commence for this purpose. 
terms of a first contract.  The Union™s agreement to defer 
discussions cannot constitute such a waiver when the 
Board has held that a failure to demand bargaining at all 
does not waive the union™s right to agree to any changes 

absent overall impasse. 
The Respondent was thus not free to make any unilat-
eral changes absent overall 
impasse on the agreement as 
a whole.  As there is no ev
idence, or even contention, 
that such an impasse existed, we find that the Respondent 
violated Section 8(a)(5) and (1) by laying off nine em-

ployees on May 19, 2008, without the Union™s agreement 
or first bargaining with the Union to a overall good-faith 
impasse.
14 To hold otherwise would be detrimental to collective 
bargaining.  As it now stands, employers and unions are 

free to order their bargaining in a manner they jointly 
believe will be most productive.  Were we to adopt the 
judge™s decision, a union finding itself in this position 

would be well advised to insist upon bargaining about 
everything at once or risk being understood to have 
waived its right to bargain about deferred subjects and 

permitted the employer to act unilaterally in those areas. 
AMENDED 
CONCLUSIONS OF 
LAW 1.  Lawrence Livermore National Security, LLC, is an 
employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2.  Society of Professionals, Scientists, and Engineers 
Local 11ŒUniversity Professional and Technical employ-
ees (UPTE), Communications Workers of America 
(CWA) Local 9119, AFLŒCIO is a labor organization 

within the meaning of Section 2(5) of the Act. 
3.  The Union is the exclusive bargaining representa-
tive of the following appropriate unit: 
 All full-time and regular pa
rt-time skilled crafts em-
ployees, including:  air conditioning mechanics, boiler 
& pressure systems workers,
 carpenters, electricians, 
                                                           
14 During the hearing, the judge denied the General Counsel™s mo-
tion to amend the complaint to incl
ude an alternative theory of the 
violation, i.e., that the ﬁRespondent
 engaged in the layoff without af-
fording the Union an adequate opport
unity to bargain . . . with respect 
to the layoff and the effects of the layoff.ﬂ  The General Counsel did 

not except to the judge™s failure to
 allow the amendment, only the Un-
ion did so.  It is well settled, however, that ﬁthe management of the 
prosecution before the Board is entrusted to the sole discretion of the 

General Counsel.ﬂ  
Sailor™s Union of the Pacific, AFL (Moore Dry 
Dock Co., 92 NLRB 547 fn. 1 (1950)
.  Another party ﬁcannot enlarge 
upon or change the [General Counsel™s] theory of the case.ﬂ  
Smoke 
House Restaurant
, 347 NLRB 192, 195 (2006), enfd. 325 Fed.Appx. 
577 (9th Cir. 2009).  See also 
Desert Aggregates
, 340 NLRB 289 fn. 2 
(2003), modified on other grounds 340 NLRB 1389 (2003).  The Gen-

eral Counsel™s failure to except on this issue is consistent with the view 
that he did not intend to proceed on that theory.  
Smoke House Restau-
rant, supra.  Accordingly, the alternativ
e theory is not before us, and we 
do not pass on the judge™s discussion of it. 
 LAWRENCE LIVERMORE NATIONAL SECURITY
, LLC 207
heavy equipment mechanics, locksmiths, maintenance 
mechanics, painters, plumbe
rs/fitters, riggers, sheet 
metal workers, trades helpers, and welders; excluding 
Laborer I, Laborer II, Machinists classifications, all 

other 900 Series classifications, all other classifications, 
including all management, supervisory and confidential 
employees. 
 4.  By unilaterally laying off unit employees on about 
May 19, 2008, without the agreement of the Union or 

without first bargaining with the Union to an overall 
good faith impasse, the Respondent violated Section 
8(a)(5) and (1) of the Act. 
5.  The unfair labor practice committed by Lawrence 
Livermore National Security, LLC affects commerce 

within the meaning of Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent vi
olated Section 8(a)(5) and 
(1) of the Act by unilaterally laying off employees on 
May 19, 2008, when the parties were engaged in negotia-

tions for a collective-bargaining agreement and had not 
reached an overall good-faith impasse, we shall order it 
to notify and, on request, bargain collectively and in 

good faith with the Union  before  implementing any 
changes in wages, hours, or other terms and conditions of 
employment.  In addition, we shall order the Respondent 

to offer the affected empl
oyees reinstatement and to 
make them whole for any loss of earnings and other ben-
efits, computed on a quarterly basis from the date of the 
layoff to date of proper offer of reinstatement, less any 
interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest at the rate prescribed 
in 
New Horizons
, 283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 6 (2010). 
ORDER15 The National Labor Relations Board orders that the 
Respondent, Lawrence Live
rmore National Security, 
LLC, Livermore, California, its officers, agents, succes-
sors, and assigns, shall 
1.  Cease and desist from 
                                                           
15 Consistent with our recently issued decision in 
J. Picini Flooring
, 356 NLRB 11 (2010), we have ordered the Respondent to distribute the 
notice electronically if it is customarily communicating with employees 
by such means. For the reasons stated in his dissenting opinion in
 J. 
Picini Flooring, 
supra, Member Hayes would not require electronic 
distribution of the notice. 
(a) Failing and refusing to bargain collectively with 
Society of Professionals, Scientists, and Engineers Local 
11ŒUniversity Professional and Technical Employees 
(UPTE), Communications Wo
rkers of America (CWA) 
Local 9119, AFLŒCIO (the Un
ion), as the exclusive col-
lective-bargaining representative in the following appro-
priate unit, by unilaterally laying off unit employees 

when the parties are engaged in negotiations for a collec-
tive-bargaining agreement and have not reached an over-
all good-faith impasse: 
 All full-time and regular pa
rt-time skilled crafts em-
ployees, including:  air conditioning mechanics, boiler 
& pressure systems workers,
 carpenters, electricians, 
heavy equipment mechanics, locksmiths, maintenance 

mechanics, painters, plumbe
rs/fitters, riggers, sheet 
metal workers, trades helpers, and welders; excluding 
Laborer I, Laborer II, Machinists classifications, all 

other 900 Series classifications, all other classifications, 
including all management, supervisory and confidential 
employees. 
 (b) In any like or related manner interfering with, re-
straining, or coercing its empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Before implementing any changes in wages, hours, 
or other terms and conditions of employment, notify and, 
on request, bargain collectively and in good faith with 

the Union as the exclusive re
presentative of its employ-
ees in the appropriate unit. 
(b) Within 14 days from the date of this Order, offer 
those employees who were laid off on May 19, 2008, full 
reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or priv-
ileges previously enjoyed. 
(c) Make unit employees whole for any loss of earn-
ings and other benefits suffered as a result of the Re-
spondent™s unlawful layoffs
 in the manner set forth in the 
remedy section of this decision. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the above unlawful May 19 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 208 
layoffs, and within 3 days ther
eafter, notify the nine laid 
off employees in writing that this has been done and that 
the layoffs will not be used against them in any way.  
(f) Within 14 days after service by the Region, post at 
its facility in Livermore, California, copies of the at-
tached notice marked ﬁAppendix.ﬂ
16  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 32, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 

places, including all places where notices to employees 
are customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 

customarily communicates with
 its employees by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. If the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since May 19, 2008. 
(g) Within 21 days after service by the Region, file 
with the Regional Director for Region 32 a sworn certifi-
cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply. 
 MEMBER HAYES, dissenting. 
For the reasons set forth in the judge™s decision, and 
now only contested by the Union, I would adopt his rec-
ommendation to dismiss the complaint allegation that the 
Respondent unlawfully laid off employees on May 19, 

2008, because the parties ha
d not reached overall good-
faith impasse in bargaining for an initial collective-
bargaining agreement.  Contrary to the majority, I agree 

with the judge™s dispositive factual findings that it is 
ﬁcrystal clear (my emphasis) . . . that the parties did not 
begin negotiations for an initial collective bargaining 

agreement until after July 10, the date negotiations for 
effects bargaining over the January layoff had been com-
pleted and an agreement had been reached.  It was at the 

request of the Union . . . that the Union and the Respond-
ent, at the outset of bargaini
ng, unequivocally agreed to 
bifurcate the bargaining process by first negotiating an 

agreement over the January 
layoffs,ﬂ which inevitably 
                                                           
16 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
and necessarily included barg
aining over the decision 
and effects of the May layoff
s as the next phase of the 
Respondent™s overall reduction in force plan
1 Based on these unequivocal factual findings, the judge 
correctly concluded that pre
cedent holding that an em-
ployer may generally not insist on piecemeal bargaining 
is not applicable to the bargaining situation at hand.  The 

Union agreed prior to any bargaining to separate initial 
bargaining about the layoffs 
and the reduction in force 
plan.  By reversing the judge, my colleagues have effec-

tively imposed their own bargaining termsŠa single 
overall agreementŠon the Respondent, rather than the 
separate agreement it negotiated in good faith with the 
Union.  I would instead affirm the judge and dismiss the 
complaint. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to bargain collectively 
with Society of Professional, Scientists, and Engineers 
Local 11ŒUniversity Professional and Technical Em-

ployees (UPTE), Communications Workers of America 
(CWA) Local 9119, AFLŒCIO (the Union), as your ex-
clusive representative by unilaterally laying off employ-

ees in the following appropriate unit when we are en-
gaged in negotiations for a collective-bargaining agree-
ment and have not reached an overall good-faith im-

passe: 
                                                            
1 My colleagues state that the judge™s finding rests on a legally erro-
neous definition of when negotiatio
ns for an initial bargaining agree-
ment commence.  To the contrary, the judge™s finding rests on a correct 
and practical view that, when par
ties to a new bargaining relationship 
first meet, they can and in many instances obviously must agree to 

resolve transitional matters of immedi
ate concern first, independent of 
bargaining for an intial contract.  It
 is my colleagues™ view, not the 
judge™s, that impedes the voluntary e
ffective ordering of bargaining in 
this context.  LAWRENCE LIVERMORE NATIONAL SECURITY
, LLC 209
All full-time and regular pa
rt-time skilled crafts em-
ployees, including:  air conditioning mechanics, boiler 
& pressure systems workers,
 carpenters, electricians, 
heavy equipment mechanics, locksmiths, maintenance 

mechanics, painters, plumbe
rs/fitters, riggers, sheet 
metal workers, trades helpers, and welders; excluding 
Laborer I, Laborer II, Machinists classifications, all 

other 900 Series classifications, all other classifications, 
including all management, supervisory and confidential 
employees. 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL, before implementing any changes in your 
wages, hours, or other terms and conditions of employ-
ment, notify and, on request, bargain collectively with 
the Union as your exclusive representative. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer those employees who were laid off on May 
19, 2008, full reinstatement to their former jobs or, if 

those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any oth-
er rights or privileges previously enjoyed. 
WE WILL make our unit employees whole, with inter-
est, for any loss of earnings and other benefits suffered as 
a result of our unlawful layoffs. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful May 19, 2008 layoffs, and 
WE WILL
, within 3 days 
thereafter, notify those laid off employees in writing that 
this has been done and that the layoffs will not be used 
against them in anyway. 
 LAWRENCE LIVERMORE 
NATIONAL 
SECURITY
, LLC 
 Jeffrey L. Henze, Esq.,
 for the General Counsel. 
Douglas Barton, Esq.
 (Hanson Bridgett, LLP)
, of San Francis-
co, California, for the Respondent. 
Kate Hallward, Esq. (Leonard Carder, LLP)
, of Oakland, Cali-
fornia, for the Union. 
DECISION 
STATEMENT OF THE 
CASE GERALD A. WACKNOV
, Administrative Law Judge. Pursuant 
to notice a hearing in this matter was held before me in Oak-
land, California, on July 27 and 28, 2009. The captioned charge 
was filed on May 21, 2008, by So
ciety of Professionals, Scien-
tists, and Engineers Local 11
ŒUniversity Professional and 
Technical Employees (UPTE), 
Communications Workers of 
America (CWA) Local 9119, AFLŒCIO (Union).  On 
March 31, 2009, the Regional Director for Region 32 of the 
National Labor Relations Board (Board) issued a complaint and 
notice of hearing alleging viol
ations by Lawrence Livermore 
National Security, LLC, (Respondent) of Section 8(a)(5) and  
(1) of the National Labor Relations Act, as amended (Act). The 
Respondent, in its answer to the 
complaint, duly filed, denies 
that it has have violated the Act as alleged. 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross-examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing, briefs have 
been received from counsel fo
r the General Counsel (General 
Counsel), counsel for the Union, and counsel for the Respond-
ent. Upon the entire record,
1 and based upon my observation of 
the witnesses and consideration of the briefs submitted, I make 
the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, a Delaware limited liability corporation 
with an office and place of business in Livermore, California, 
has been engaged in the operation of a scientific laboratory for 
the United States Department of
 Energy. In the course and con-
duct of its business operations 
the Respondent annually re-
ceives gross revenues in excess of $50,000 from the United 
States Department of Energy. It is admitted and I find that the 
Respondent is, and at all material
 times has been, an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
II.  THE LABOR ORGANIZATIONS INVOLVED
 It is admitted, and I find, that the Union is, and at all times 
material has been, a labor organization within the meaning of 
Section 2(5) of the Act. 
III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Issues 
The principal issue in this proceeding is whether the Re-
spondent laid off bargaining un
it employees in violation of 
Section 8(a)(5) and (1) of the Act. 
B.  Facts  
On October 1, 2007, the Re
spondent became the Federal 
Government™s contractor to 
operate the Lawrence Livermore 
Laboratory, and the Laborator
y™s approximately 7000 public 
sector employees who had formerly been employed by The 
Regents of the University of California, thereby became em-
ployees of the Respondent. 
In about September, 2007, prior to the Respondent becoming 
the Laboratory™s successor employer, the Laboratory advised 
its employees that in 2008 the La
boratory could anticipate a 20 
percent decrease in its 2008 budget and a concomitant serious 
impact upon its work force largel
y due to a reduction in funding 
by the Department of Energy, together with increased costs due 
to the change from the publicly run entity to private manage-
ment by the Respondent.  Betw
een October 1, 2007, and May 
                                                           
1 The Respondent™s unopposed motion to correct the transcript is 
hereby granted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 210 
26, 2008,
2 the Respondent proceeded with a three-phase reduc-
tion in force totaling some 1100 employees.  The three phases 
were, first, the involuntary layoff
 of supplemental or flex term 
employees, second, the voluntary 
separation of employees who 
opted to leave the Respondent™s 
employ, and third, the involun-
tary layoff of additional employees so that, in total, the goal of 
reducing the total employee complement by some 1100 em-
ployees would be realized. This reduction in force plan was 
authorized by the Department of Energy upon the application of 
the Respondent.  Michael C. Kane
, associate administrator for 
management and administration, 
a representative of the De-
partment of Energy, notes in
 his recommendation for approval 
to the administrator of the Department of Energy, under the 
heading of ﬁURGENCY,ﬂ that 
ﬁReductions are required as 
quickly as possible to minimize budget impacts.ﬂ 
On September 26, 2007, pursuant to a card-check procedure, 
the Union was certified by the Californian Public Relations 
Board as the collective-bargaining representative of some 140 
skilled crafts Laboratory employees, including air conditioning 
mechanics, boiler and pressure systems workers, carpenters, 
electricians heavy equipment mechanics, locksmiths, mainte-
nance mechanics, painters, plumbe
rs/fitters, riggers, sheet metal 
workers, trades helpers, and welders. 
As noted above, the Respondent
 became the successor em-
ployer some 6 days later. Ther
eupon, the Union requested that 
the Respondent recognize the 
Union.  The Respondent de-
clined, noting that the Union had been certified on the basis of a 
card check and without a hearing to resolve a dispute regarding 
the appropriateness of the unit.  The Union filed unfair labor 
practice charges with the Board regarding this matter.  Then, in 
January, during the implementati
on of phase 1 of the reduction 
in force, the Respondent laid off 19 bargaining unit employees 
without bargaining with the Union.
 As a result, the Union filed 
additional charges with the Board.  On February 28, the parties 
entered into a privat
e settlement agreement, not under the aus-
pices of the Board, resolving 
their differences. The Respondent 
agreed to recognize and bargain with the Union for an initial 
contract and, in addition, to 
bargain over the effects of the 
aforementioned layoffs. 
The first negotiating session was held on March 4.  At that 
initial meeting the Union™s Statewide Representative, Jelger 
Kalmijn, spoke for the Union, an
d the Respondent™s chief nego-
tiator, Staff Relations Manager 
Robert Perko, spoke for the 
Respondent. The parties™ respec
tive negotiating teams were 
present, as was James Wolford, who became the chief negotia-
tor for the Union at all subseq
uent meetings.  The Union pre-
sented the Respondent with a letter to Perko, signed by Wol-
ford, headed ﬁRE: Information request #1 in preparation for 
bargaining.ﬂ  The letter begins as follows: 
 In preparation for negotiating bo
th the effects of layoffs that 
have already occurred and for a full contract for the skill (sic) 
trades bargaining unit and La
wrence Livermor
e National Se-
curity we request the following information. 
 The letter then goes on to list some 16 items, including ﬁAll 
                                                           
2 All dates or time periods are within 2008 unless otherwise speci-
fied. 
plans and projections for additional layoffs. 
Kalmijn stated at this first meeting that the Union wished to 
proceed with bargaining over the effects of the January layoffs, 
and to defer bargaining over the initial contract until ﬁafter the 
effects bargaining was complete
d.ﬂ  The Respondent agreed to 
this approach, and this estab
lished the ground rules for the en-
suing negotiations 
Asked why the bargaining ﬁstarted with the question of ef-
fects rather than jumping right in
to first contract negotiations,ﬂ 
Wolford testified: 
 [T]here were a number of reasons . . . if we were going to 

have any kind of bargaining pos
ition at all, when it came to 
the contract, we needed to show early progress and . . . to fo-
cus on that layoff. 
 Another reason is basically on th
e job training.  I had no expe-
rience, none of my team had any experience . . . we wanted 
the experience under our belts of a simple agreement, like the 
effects agreement on the layoff, accomplished before we tried 
to move on, and it™s a means we had of learning how it 
worked, the basic mechanics of bargaining . . . how you meet, 
how you propose, how you get 
information requests, how you 
get information back and so forth. 
 There were various bargaining 
sessions thereafter. There was 
no bargaining for an initial contract until after July 10, on 
which date the parties signed o
ff on an agreement resolving the 
effects bargaining over the January layoffs.
3 While the parties were engaging
 in effects bargaining, the 
Respondent was continuing with
 the aforementioned phased 
overall reduction in force.  Th
e reduction in force process had 
reached stage 3, necessitating the involuntary layoff of up to 
535 additional employees in orde
r to meet the Laboratory™s 
goal. On several occasions, the Union, anticipating that there 
would be additional layoffs of
 bargaining unit members, re-
quested the Respondent to specify the names and other perti-
nent information of all bargaining unit employees ﬁselected to 
be laid off in the future.ﬂ  
To such requests Perko responded 
that the rather complex process was ongoing and there was 
nothing specific to report to the Union. 
Then, on April 24, Perko wrote to Wolford as follows: 
 As you know, the Laboratory Director recently announced 

and explained the need to proceed with an involuntary separa-
tion program that will have the effect of reducing up to 535 
career indefinite positions at the Laboratory.  This significant 
reduction in staff results from several factors, including the 

reduced federal budget and higher
 operating costs.  While the 
Laboratory has been able to st
reamline some of its operating 
costs, the Laboratory management has nonetheless concluded 
it must reduce staff to meet its cost reduction goal and hold 
the Laboratory™s cost of doing business in fiscal year 2009 to 
the same level as in fiscal year 2007. 
 We presently anticipate that these necessary staff reductions 

will result in the elimination of 10 to 15 positions in the 
                                                           
3 The initial contract was agreed 
upon in February 2009, and was rat-
ified by the bargaining unit in March 2009. 
 LAWRENCE LIVERMORE NATIONAL SECURITY
, LLC 211
Skilled Crafts Unit that your Union represents. 
 . . . . 
 The Laboratory anticipates that the 10 to 15 layoffs within the 
Skilled Crafts Unit will be strictly in accordance with the in-
verse order of seniority. 
 . . . . 
 Applicable policies also provide for the affected employee to 

receive at least thirty (30) ca
lendar days™ notice of layoff or 
pay in lieu thereof.  We anticipate that layoff notices will be 
issued during the week of May 19, 2008.  Laboratory policies 

also provide for preferential transfer and recall as outlined in 
the enclosed policy. 
 The Laboratory regrets the need to take these actions within 

the Skilled Crafts Unit and elsewhere within the Laboratory.  
We trust, however, that you understand why the Laboratory 
must nonetheless proceed with this significant reduction in 
force.  Please feel free to contact me if you have any questions 
or seek additional information.  We will meet with you in the 
event you wish to discuss any aspect of this anticipated staff 
reduction as it affects the Skille
d Crafts Unit and will consider 
any suggestions or concerns you wish to express or propose 

concerning the anticipated reduction in force or the impact it 
may have upon the members of the bargaining unit you repre-
sent.  Please feel free to contac
t me to discuss these matters or 
to schedule a meeting for that purpose. 
 During the course of bargaining over the effects of the Janu-
ary layoff, Wolford argued on behalf of the Union that having 
fewer skilled trades employees on hand created an unsafe envi-
ronment for the unit employees as well as the ﬁgeneral Labora-
tory population,ﬂ and had increased the likelihood of individual 
exposure to hazards. In a May 1, letter to Perko, Wolford reit-
erated this argument, stating that the announced additional 

layoffs in the Skilled Crafts Unit would only exacerbate the 
situation, and further stated, 
ﬁwe strongly urge [the Respond-
ent] to cancel [additional layoffs] and agree to bargain the 
health and safety effects of the layoff that has already taken 
place.ﬂ 
Further, in a May 6 petition to Dr. George Miller, Director of 
the Laboratory, signed by some 73 bargaining unit members, 
the unit employees again reiterated this position, stating, inter 
alia: 
 We come to you because you have stated in the past that you 

care deeply about the safety of employees on the job.  As we 

have done in writing to your Chief Negotiator, Robert Perko, 
we urge the Lab to cancel the layoff planned for May within 
the bargaining unit, and instruct your bargaining team to re-
spond in good faith to our propos
als for improving health and 
safety as it was affected by the January 2008 layoff. 
 By letter dated May 7, Perko 
reviewed the discussions that 
had taken place during bargaining negotiations, and reiterated 
the Respondent™s reasons for 
concluding that the January 
layoffs of bargaining unit employ
ees did not adversely affect 
the health and safety of the remaining employees ﬁbecause the 
Respondent believes it has appropr
iate staffing protocols in 
place at the present time and will
 continue to have appropriate 
staffing after the anticipated layoffs are implemented.ﬂ   Fur-
ther, Perko stated that the Respondent respected the Union™s 
right to bargain about the effects of the January 2008 layoffs as 
well as the anticipated layoff of additional bargaining unit em-
ployees as described in his Apri
l 24 letter, and Perko reiterated 
what he had previously told the Union during bargaining nego-
tiations, namely, that the Union™s proposals regarding health 
and safety matters ﬁcould be 
advance and considered anew 
when we bargain for a new contract.ﬂ 
By letter of May 12, headed 
ﬁRequest for Information,ﬂ Wol-
ford states that ﬁTo continue
 bargaining meaningfullyﬂ the 
Union requires for the next barg
aining session. . . .  ﬁA com-
prehensive list of Skilled Trades bargaining unit members se-
lected to be laid off in the future, including their name, job title, 
current assignment, final rate of pa
y, date of hire, date of sepa-
ration, and home addre
ss and telephone number.ﬂ 
By letter of May 13, Perko replied that the Laboratory was 
currently in the process of identifying crafts to be reduced and 
the effected employees, that the process has not yet been com-
pleted, and that ﬁAs soon as the 
final review is complete, I will 
provide the requested informatio
n to you.ﬂ  A similar request 
by Wolford and reply from Per
ko was made at the March 18 
bargaining session. 
As noted, throughout the course of bargaining the Union an-
ticipated that there would be an additional layoff of bargaining 
unit members, and Wolford repeatedly requested the names of 
unit members slated for layoff. Perko replied that he had no 
specific information in response 
to such requests, as matters 
regarding additional layoffs ha
d not been finalized. Wolford 
testified that he made such
 repeated requests because: 
 We needed this to develop our bargaining position.  I mean 
 . . . our bargaining to that point . . . was specifically focused 
on health and safety.  Our plan for moving forward was basi-
cally to argue on an individual basis that whoever we eventu-
ally learned would be laid off,
 the specific individuals, you 
know, if there were circumstances out of their training or their 
experience that would have qualified them for other jobs 
 . . . either within the bargaining unit or outside it, or if . . . 
there were life circumstances in their case that would have al-
lowed them to accept reduced hours, we wanted the where-
withal to argue that, and that™s
 what this request was about 
every time we made it. 
 Finally, at the May 14 bargaini
ng session, Perko told Wolford 
that he would probably be able to furnish him the names of the 
selected employees on May 19. 
On May 19, Perko handed Wolford a letter stating, ﬁPursuant 
to your request for information 
dated May 12, 2008, attached is 
a list of bargaining unit employees proposed for layoff.ﬂ  At-
tached to the letter was a lis
t of 9 unit employees along with 
their job titles, addre
sses and phone numbers.
4 Perko advised 
Wolford that the employees were receiving notice that day 
                                                           
4 I credit Perko™s testimony, which is consistent with his Board affi-
davit, that he received the list of
 employees on May 16, a Friday, and 
ﬁOn [Monday] May 19 I checked to determine if that list was final and 

after learning that, it was provided to Wolford that same day.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 212 
ﬁbecause he had concerns about safety and security that they 
were also being escorted off the site that day.ﬂ According to 
Wolford™s testimony, the employ
ees were being escorted off 
the premises that morning at about the same time he received 
the list. 
By letter to Perko dated May 19, Wolford protested the 
layoff ﬁwithout the opportunity to bargain the layoff decision or 
its implementation.ﬂ  The letter, 
inter allia, goes on as follows: 
 As a final attempt at resolving this through the bargaining 
process, we ask that you restore 
status quo
 by returning the 
separated workers to their positions pending a meaningful op-
portunity to bargain constructive 
alternatives to a layoff, such 
as reduced hours and job sharing.  Such bargaining would 
benefit from the availability of 
a financial officer who can ex-
plain the budget considerations 
that led to your deciding to 
proceed with this layoff. 
 Perko replied by a lengthy letter dated May 22, headed ﬁRe: 
Layoffs in the Skilled Crafts Unit and Our Recent Discussions 
and Communications about Them.ﬂ  
Perko states that, as he so 
advised Wolford on May 19, the layoff notices would issue on 
May 22, but for safety and securi
ty reasons, each laid off em-
ployee would be placed on paid leave from the 19th through the 
22nd of May and such leave would then continue for the dura-

tion of the layoff notice period.  He further reminds Wolford of 
his earlier April 24 letter in which Perko was advised that 
layoff notices within the Skilled Crafts Union were expected to 
issue during the week of May 19. 
The letter goes on as follows: 
 You also complain that we didn
™t provide you with the names 
of those to be laid off until May 19 even though you had re-
quested the names on May 12.  Yet, we did not yet have a fi-
nal list until shortly before providing it to you.  Given that we 
had previously assured you that
 those laid off would be ac-
cording to inverse order of seni
ority within job classifications, 
the only uncertainty concerned the number to be laid off and 
the classifications to be affected.  That required careful plan-
ning with the ultimate result that the number to be laid off was 
less than the low end of the previously estimated range. 
 . . . . 
 You ask that we return those la
id off to their positions pend-
ing a ﬁmeaningful opportunity to bargain constructive alterna-
tives to a layoff such as reduced hours and job sharing.ﬂ I 
have repeated advised you of our willingness to bargain both 
about the decision to lay off bargaining unit members and the 
effects of that decision. You did present some proposals con-
cerning the effects of layoffs and we did bargain about them.  
You have not previously proposed ﬁalternatives to layoffs, 
such as reduced hours and job sharing.ﬂ  We™ll certainly meet 
with you to bargain about these topics if you wish.  But your 
reference to them for the first time now again seems entirely 
tactical and not consistent with 
the Union™s duty of good faith.  
We™re not willing, based on such a flimsy premise, to bring 
back to work those employee
s who are now on paid leave 
pending formal notice of layoff, in disregard of the safety and 
security concerns that such actions would raise, as you have 
acknowledged. 
 C.  Analysis and Conclusions 
The complaint alleges that ﬁsince March 4, 2008, Respond-
ent and the Union have been e
ngaged in negotiations for an 
initial collective bargaining agre
ement,ﬂ that a 
layoff took place on May 19, and that Respondent e
ngaged in the layoff ﬁwithout 
first bargaining with the Union to an overall good faith im-
passeﬂ over the initial collective-bargaining agreement. 
It is crystal clear from the foregoing facts that the parties did 
not begin negotiations for an initial collective-bargaining 
agreement until after July 10, the date negotiations for effects 
bargaining over the January layoff had been completed and an 
agreement had been reached. It was at the request of the Union, 
for the reasons noted above, th
at the Union and the Respondent, 
at the outset of bargaining, un
equivocally agreed to bifurcate 
the bargaining process by first negotiating an agreement on the 
effects bargaining over the Janua
ry layoffs before commencing 
negotiations on an initial collective-bargaining agreement. 
The General Counsel and the Union maintain that despite 
this basic ground rule establis
hed by the parties, the Respond-
ent should have known that the Union™s information requests, 
seeking information that went 
beyond information necessary 
for effects bargaining, was pertinent to an overall initial collec-
tive-bargaining agreement; therefore, it is argued, the Union™s 
agreement to bifurcate negotiatio
ns was not ﬁunequivocal.ﬂ I do 
not agree.  Clearly the Res
pondent reasonably 
understood under 
the circumstances that the information requests were prelimi-
nary to bargaining a contract, 
and that such bargaining would 
not commence until some indefinite date in the future. 
The General Counsel and Union 
further assert that because 
the parties discussed health and safety matters during the ef-
fects bargaining phase of negot
iations, and because health and 
safety concerns were
 also relevant to the additional layoffs 
announced by the Respondent (in
fra) as well as to the initial 
contract bargaining phase of
 negotiations, the Respondent 
should have known that matters pert
aining to an initial contract 
were in fact being negotiated from
 the outset; therefore, it is 
argued, negotiations were not bifu
rcated. I do not agree.  Clear-
ly, at the outset of bargaining, the Respondent reasonably un-
derstood that it was negotiating one agreement at a time even 
though health and safety matters happened to be pertinent to 
both sets of negotiations; and the fact that the Union also 
voiced health and safety concerns during negotiations over the 
recently announced layoffs did not thereby alter the parties™ 
May 4 understanding that contract
 negotiations were to begin 
only after effects bargaining had ended. 
Under the circumstances above, the Respondent was not ob-
ligated to bargain to an ove
rall good faith impasse over the 
initial collective-bargaining agreement before laying off the 
unit employees.  Accordingly, as no initial agreement was be-
ing bargained at the time of the layoffs, 
Bottom Line Enterpris-
es, 302 NLRB 373 (1991), and 
RBE Electronics of S.D
., 320 NLRB 80, 81 (1985), upon which cases the theory of the com-
plaint relies, are inapposite.  I 
shall therefore dismiss the fore-
going complaint allegations. 
During the course of the hearing the General Counsel moved 
to amend the complaint to include an alternative allegation, 
namely, ﬁthat Respondent engaged 
in the layoff without afford-
 LAWRENCE LIVERMORE NATIONAL SECURITY
, LLC 213
ing the Union an adequate opportunity to bargain . . . with re-
spect to the layoff and the effects of the layoff.ﬂ I denied the 
General Counsel™s motion to amend the complaint, but, over 
the Respondent™s objection, advise
d the parties that since the 
proposed amendment s
eemed to encompass all the evidence the 
parties had presented or intended to present vis-à-vis the origi-
nal complaint allegations, that ﬁthis issue, having been litigated, 
as far as I am concerned, it™s the same as the complaint having 
been amended.ﬂ5 The gravamen of the General Counsel™s alternative theory 
appears to be that the Respondent did not timely furnish the 
Union with the names of the employees who were selected for 
layoff, and thereby precluded the Union from engaging in 
meaningful bargaining over the layoff. 
As noted above, Perko™s April 24 letter advised the Union 
that layoff notices w
ould be issued during the week of May 19, 
and that applicable pol
icies provided for pay in lieu of 30 days 
notice.  Perko furnished the names of the selected employees to 
Wolford on the morning of May 19, at about the time the 
named employees were being escorted off the premises. The 
Union, in various information 
requests, had previously asked 
for the names of the employees who were to be laid off, and 
Perko, who was not involved in 
the selection process, replied 
that he did not have this info
rmation. Wolford did not advise 
Perko why the Union could not 
make further proposals without 
this information.  Further, neither the General Counsel nor the 
Union have demonstrated that the Union needed the names of 
the laid off employees in order to make additional bargaining 
proposals.  The Union™s May 19 letter, following the layoff, 
suggests that it wanted ﬁa mean
ingful opportunity to bargain 
constructive alternatives to a 
layoff, such as reduced hours and 
                                                           
5 The Respondent™s counsel, in suppor
t of his objection, stated that 
the Region had initially issued a complaint with only the General 

Counsel™s alternative theory alleged 
as a violation, but then withdrew 
and never reissued that complaint.
  The General Counsel represented 
that the Region withdrew the initial complaint so the matter could be 

sent to the Division of Advice, an
d thereafter issued the instant com-
plaint with a different theory. Thus
, the Region apparently decided not 
to include in the complaint the al
ternative theory that the General 
Counsel now wants to litigate. Havi
ng reconsidered my ruling, I now 
believe it would be improper to perm
it the General Counsel to, in ef-
fect, amend the complaint under the foregoing circumstances. Never-

theless, my analysis of the merits
 of the proposed amendment is con-
tained. job sharing.ﬂ However, these ﬁconstructive alternativesﬂ do not 
appear to be dependent upon the identity of the employees who 
were to be laid off, as the Union could have proposed the con-
cepts of reduced hours and job sharing without knowing which 
employees would be affected. Wo
lford also testified that he 
needed the names of the laid off employees in order to ascertain 
whether specific laid off employees would be willing to job 
share with other specific willin
g employees who had not been 
laid off.  Again, this was something that Wolford could have 
articulated but did not articula
te to the Respondent during the 
negotiations prior to the layoffs.
6 Thus, as far as the Respondent 
was aware, at the time of the 
layoffs the Union had nothing further to propose or discuss that 
had not been proposed and discussed. I find no merit the Gen-
eral Counsel™s alternative theory. 
Accordingly, for the foregoing 
reasons, I shall dismiss the 
complaint in its entirety. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent has not vi
olated the Act as alleged. 
[Recommended Order omitted from publication.] 
                                                           
6 The Union pursued none of these 
matters following the layoff de-
spite Perko™s invitation to do so.  
Thus, in his May 22 letter, Perko 
advised Wolford, ﬁYou have not prev
iously proposed ‚alternatives to 
layoffs, such as reduced hours and job sharing.™  We™ll certainly meet 
with you to bargain about these topi
cs if you wish. But your reference 
to them for the first time now again seems entirely tactical and not 
consistent with the Union™s duty of
 good faith.ﬂ  Although the laid off 
employees were not physically at work, having been escorted off the 

site for safety and security reasons, 
they were on paid leave status for 
over thirty days thereafter.  Moreove
r they remained on a preferential 
hiring list.  Further, there is no showing that the Respondent had failed 

to timely respond to all the Union™s in
formation requests, or that it had 
not engaged in good-faith negotiati
ons with the Union regarding all 
matters the Union wanted to discuss.  Under these circumstances, I 
question Wolford™s testimony that, in 
his estimation, further meaningful 
discussions could not occur until after 
the laid off employees were back 
at work. 
 